Citation Nr: 1547236	
Decision Date: 11/09/15    Archive Date: 11/13/15

DOCKET NO.  14-19 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to basic eligibility for nonservice-connected pension benefits on the basis of wartime service.

2.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Michael James Kelly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to October 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal an October 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied the appellant's claim for nonservice-connected pension benefits on the basis that he did not have qualifying wartime service.  Jurisdiction was subsequently transferred to the RO in Boston, Massachusetts.

In December 2014, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

As discussed below, the Board has determined that basic eligibility for nonservice-connected pension benefits on the basis of qualifying wartime service is warranted.  Having determined that this threshold has been met, the Board has expanded the claim to include a claim for nonservice-connected pension benefits.

The Board notes that, during the hearing, the Board took testimony on the matter of whether new and material evidence has been received to reopen the claim for service connection for posttraumatic stress disorder (PTSD), but did not accept jurisdiction over the matter.  Review of the record reflects that the Agency of Original Jurisdiction (AOJ) issued a Statement of the Case of this matter in April 2013, with VA Form 9, Appeal to the Board, received in May 2014.  However, this matter has not been certified to the Board and the Board declines to accept jurisdiction at this time.  This matter of entitlement to service connection for PTSD is referred to the RO to inform the Veteran of the status of this issue.


This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to nonservice-connected pension benefits addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

The appellant has qualifying wartime service.


CONCLUSION OF LAW

The requirements of basic eligibility for VA nonservice-connected pension benefits, based upon qualifying wartime service have been met.  38 U.S.C.A. §§ 101(11), 107(b), 1521 (West 2014); 38 C.F.R. §§ 3.2, 3.3 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the claim herein decided, the Board finds that all notification and development actions needed to fairly adjudicate the claim have been accomplished.

II.  Analysis

To establish basic eligibility for VA nonservice-connected pension benefits, a veteran must have served in the active military, naval, or air service for a period of 90 days or more during a period of war; during a period of war and be discharged or released from such service for a service-connected disability; for a period of 90 days or more and such period either began or ended during a period of war; or, for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war.  See 38 U.S.C.A. § 1521(j) (West 2014); 38 C.F.R. § 3.3(a) (2014).  

VA specifically defines periods of war include from June 27, 1950, through January 31, 1955, for the Korean conflict, from February 28, 1961 through May 7, 1975, for the Vietnam Era (in the case of veterans who served in Vietnam; otherwise from August 5, 1964 to the same end date), and August 2, 1990 through a date to be prescribed by Presidential proclamation or law for the Persian Gulf War. 38 U.S.C.A. § 101(11); 38 C.F.R. § 3.2.  

The Board notes that the October 2009 decision, the AOJ determined that the Veteran did not have eligible wartime service.  While the AOJ eventually recognized the Veteran's wartime service in a later Statement of the Case, the Veteran presented argument at the hearing regarding this matter and it is before the Board for appellate disposition.

The record includes DD 214s documenting the Veteran's active service from May 28, 1971 to January 12, 1975, January 13, 1975 to November 22, 1977, and November 23, 1977 to October 2, 1987.  Accordingly, the Veteran served at least 90 days from the period from 1971 to 1975-during the Vietnam Era-and entitlement to basic eligibility for VA nonservice-connected pension benefits is warranted.  However, as discussed below in further detail, additional development on the merits of the Veteran's claim for nonservice-connected pension benefits is warranted.


ORDER

Entitlement to basic eligibility for nonservice-connected pension benefits on the basis of wartime service is granted.



REMAND

Upon review of the claims file, the Board believes that additional development on the claim for nonservice-connected pension benefits is warranted.

The law authorizes the payment of a nonservice-connected disability pension to a wartime Veteran who has the requisite service and who is permanently and totally disabled.  Basic entitlement exists if a Veteran: (1) served in the active military, naval, or air service for ninety days or more during a period of war; (2) is permanently and totally disabled from nonservice-connected disability not due to his/her own willful misconduct; and (3) meets the net worth requirements under 38 C.F.R. § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in 38 C.F.R. §§ 3.3, 3.23.  See 38 U.S.C.A. §§ 1502, 1521; 38 C.F.R. § 3.3(a)(3).

Having determine that the Veteran meets the basic eligibility requirements for nonservice-connected pension benefits on the basis of his wartime service, it must be determined whether the Veteran is permanently and totally disabled from nonservice-connected disability and meets the net worth and income requirements.

In this case, the Veteran has not been afforded an examination to determine the severity of his disabilities, and information regarding his net worth and income has not been obtained outside of a May 2011 report of his expenses, which does not provide a complete picture of his net worth and income.  Such development should be accomplished on remand.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should take appropriate steps to send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim on appeal, to include any records of medical records pertaining to his disabilities.

The AOJ should specifically request that the Veteran provide information pertaining to his net worth and annual income to establish his eligibility for nonservice-connected disability pension.

2.  Then, arrange for the Veteran to be afforded appropriate VA examinations to determine the current severity and manifestations of all of his disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner(s), and all necessary studies should be conducted.  The AOJ should ensure that all information required for rating purposes is provided by the examiner(s).  In addition, the examiner(s) should provide an assessment of the functional impact of the Veteran's ratable disabilities on his ability to work and an opinion concerning whether they are sufficient by themselves to render the Veteran permanently unemployable.

The supporting rationale for all opinions expressed must be provided.

3.  The AOJ should undertake any additional development deemed warranted.
 
4. Then, the AOJ should readjudicate the Veteran's claim. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


